Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 11/03/2021.
Claims 1-19 are pending.

Response to Arguments
Claim Rejections – 35 U.S. C. 101
As to claim 19, applicant amended claim, and added storage between computer-readable and medium. So a computer-readable storage medium is shown in preamble. As recited in paragraph [0079] of claimed invention specification, “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnet waves, electromagnetic waves propagating through a waveguide or other transmission media, or electrical signals transmitted through a wire”, this statement excludes transitory signals from “computer readable storage medium”.
Thus, the rejection in this regard has been withdrawn.


Claim Rejections – Obvious- 35 U.S.C. 103
Applicant Arguments
Claim 1
As to claim 1, applicant argues that Tong fails to teach the recitation of claim 1 of “reformat the blockchain query so that it is  in a first defined format for the blockchain peer.” Applicant argues that Tong does not disclose reformatting a query and does not appear to disclose reformatting a received query. Tong simply performs a query after decrypting data, does not disclose “reformat the blockchain query” as required by claim 1.

As recited in the claimed invention specification [0036], an example of Applicant’s blockchain peer, on the other hand, is “a network node that maintains the state of a blockchain ledger.”, “blockchain object” that has been disclosed in Mercuri is not “blockchain peer”
Applicant argues that Tong does not teach “reformat the response so that it is in a second defined format for the IoT device”, as recited in claim 1. Tong only appears to disclose decrypting data in a blockchian and then performing query. Tong does not disclose reforming a response.
Applicant argues that Jentzsch’s abstract discloses transmitting a confirmation to an IoT device after a response is validated. However, Jentzsch does not disclose sending the response to the IoT device. Jentzsch’s response appears to be a validation package from a blockchain node, Jentzsch discloses signaling an IoT device, but does not send the packet to the IoT device.
Claim 2
As to claim 2, applicant argues that Tong does not disclose descrypting a query, encrypting a query, decrypting a response, or encrypting a response.
Claim 3
As to claim 3, applicant argues that Jentzsch does not disclose scaling bandwidth.
Claim 5
As to claim 5, applicant argues that Jentzsch does not disclose amending parameters of a blockchain query.
Claim 8
As to claim 5, applicant argues that Mercuri does not disclose “a channel for each of a plurality of blockchain applications” or “each of a respective plurality of blockchain feeds”.



Examiner’s Response
The applicant's arguments/remarks filed on 11/03/2021 regarding claims 1-19 have been fully considered but are not persuasive. The arguments/remarks are taught by previous reference arts.
Claim 1
As recited in paragraph [0010], “performing a query after decrypting data in the blockchain based on the private key”;  paragraph [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and paragraph [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”. Here, Tong explicitly teaches, first, query the data based on the private key, decrypt data , then query again. So Tong teaches where reformat the blockchain query so that it is in a first defined format for the blockchain peer.
As recited in the claimed invention specification [0036], an example of Applicant’s blockchain peer, on the other hand, is “a network node that maintains the state of a blockchain ledger.” A ledger is a collection of accounts in which account transactions are recorded. “blockchain object” that has been disclosed in Mercuri is “blockchain peer”, because as recited in ¶ [0006] of Mercuri, “the blockchain stores the changes in state of the smart contract as a series of events (e.g., a transaction)”; and as recited in ¶ [0023], “The blockchain object may be of two types, one with code capable of being executed on a node of a peer-to-peer network mining the block chain, and one without code.”, and ¶ [0025], “blockchain object may store its state in the blockchain outside the blockchain object.” Thus, Mercuri teaches the blockchain maintains the state and on a node of peer-to-peer network, and blockchain object is blockchain peer.
As recited in paragraph [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and paragraph [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”. Here, Tong disclose first response after the data query device query the data based on the determined blockchain and private key, get the response, then decrypt the data, i.e., reformat the response. Thus, Tong teaches reformatting the response.
Jentzsch’s abstract discloses transmitting a confirmation to an IoT device after a response is validated. See at least in ABSTRACT, “The client transmits, in response to determining that the response is valid, a confirmation to the IoT device”, when determining that the response is valid, there is response, that is the confirmation. Thus, Jentzsch teaches send the confirmation packet to the IoT device, transmitting a confirmation, i.e. packet, to the IoT device.
Claim 2
As recited in Tong ¶ [0010], “performing a query after decrypting data in the blockchain based on the private key”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”), Tong teaches descripting a query, decrypt the response, since data is could be a query, and could be the response, too.
As recited in Tong ABSTRACT, “encrypting the data based on the public key to provide encrypted data”; and  ¶ [0011], “determine a blockchain that corresponds to the identifier and a private key that corresponds to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”, Tong teaches encrypting the query and encrypting the response.
Claim 3
As to claim 3, As recited in ¶ [0026] of Jentzsch “which enables a secure connection to the blockchain to be established at the required times via client 130, even if the Internet connection only allows for limited bandwidth”, Jentzsch teaches limiting bandwith, i.e. scaling bandwidth.
Claim 5
¶ [0037], “the client may weigh nodes based on various parameters, and may use these weightings to bias the random selection of nodes listed with registry 150 for processing a transaction based on a score corresponding to the good behavior”, Jentzsch teaches amending weightings, i.e. parameters of blockchain query.
Claim 8
As to claim 5, as recited in ¶ [0023], “that executes within a secure, trusted container and communicated with using secure channels to provide additional functionality or information to one or more blockchain objects. The context schema may describe the constraints on interactions of a blockchain object. The blockchain object may be of two types, one with code capable of being executed on a node of a peer-to-peer network mining the blockchain”. Mercuri discloses “a channel for each of a plurality of blockchain applications” or “each of a respective plurality of blockchain feeds”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over MERCURI et al. (hereinafter referred to as Mercuri) (U.S. Pub. No. 2019/0013948 A1), in view of Jentzsch et al. (hereinafter referred to as Jentzsch) (U. S. Pub. No. 2019/0317934 A1), and in view of Tong (U. S. Pub. No. 2019/0280855 A1).
As to claim 1, Mercuri teaches a system configured to facilitate transactions between an Internet of Things (IoT) device and a blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events from an IoT gateway to a blockchain using an event stack”; and ¶ [0110], “the blockchain identities of the participants, the blockchain identities of the participants who requested the transactions (e.g. offer for sale or counter offer and the like), the identity of blocks in the blockchain where the transactions were requested”), the system comprising: a memory configured to store a blockchain query from an IoT device and a blockchain response from a blockchain peer (See at least ¶ [0163], “The system 100 may trigger the blockchain object 108 to authorize payment and issuance of a service ticket. The system 100 may retrieve the events from the IoT gateway 102 stored on the off-chain storage 110 or the blockchain 120 in response to a query requesting attestable records of a car offered for sale.”; and ¶ [0073], “the identity service 192 may query the data repository 179 to determine contextual details of the participant.” Here, Mercuri teaches the events stored in the storage that includes query  and response ); and one or more processors coupled to the memory, and configured to: receive the blockchain query from the IoT device (See at least ABSTRACT, “An Internet of Things (IoT) blockchain interface system facilitate receiving and deploying events from an IoT gateway to a blockchain using the event stack”), send the […] blockchain query to the blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events from an IoT gateway to a blockchain using an event stack.” and ¶ [0092], “The system may receive a response from the participant using the user interface…The system 100 may use the blockchain service 188 to deploy the message to the blockchain 120”).
Although Mercuri teaches the substantial features of claim 1, Mercuri fails to expressly teach wherein reformat the blockchain query so that it is in a first defined format for the blockchain peer; receive a response from the blockchain peer; reformat the response so that it is in a second defined format for the IoT device; send the re-formatted response to the IoT device.
In analogous teaching, Jentzsch exemplifies this wherein Jentzsch further teaches wherein receive a response from the blockchain peer (See at least ABSTRACT, “the client receives a response to the request”); and send the re-formatted response to the IoT device (See at least ABSTRACT, “The client transmits, in response to determining that the response is valid, a confirmation to the IoT device
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device (See Jentzsch: ABSTRACT).
Although Mercuri and Jentzsch teach the substantial features of claim 1, Mercuri and Jentzsch fail to expressly teach wherein reformat the blockchain query so that it is in a first defined format for the blockchain peer; reformat the response so that it is in a second defined format for the IoT device.
In analogous teaching, Tong exemplifies this wherein Tong teaches where reformat the blockchain query so that it is in a first defined format for the blockchain peer (See at least ¶ [0010], “performing a query after decrypting data in the blockchain based on the private key”;  ¶ [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”), reformat the response so that it is in a second defined format for the IoT device (See at least ¶ [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”. Here, Tong disclose first response after the data query device query the data based on the determined 
Thus, given the teaching of Tong, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tong, method and system for data storage and data access, into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to update the blockchain by storing the updated blockchain in data storage device (See Tong: ABSTRACT).

As to claim 2, Mercuri, Jentzsch and Tong teach the system of claim 1. Tong further teaches wherein the one or more processors are further configured to decrypt the blockchain query, encrypt the reformatted block query (See at least ¶ [0010], “performing a query after decrypting data in the blockchain based on the private key”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”), decrypt the response, and encrypt the reformatted response (See at least ¶ [0011], “determine a blockchain that corresponds to the identifier and a private key that corresponds to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”).
Thus, given the teaching of Tong, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tong, method and system for data storage and data access, into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary See Tong: ABSTRACT).

As to claim 3, Mercuri, Jentzsch and Tong teach the system of claim 1. Jentzsch further teaches wherein the one or more processors are further configured to scale a channel bandwidth upon an amount of data in the blockchain query or response (See at least ¶ [0026], “which enables a secure connection to the blockchain to be established at the required times via client 130, even if the Internet connection only allows for limited bandwidth”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data access, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device (See Jentzsch: ABSTRACT).

As to claim 4, Mercuri, Jentzsch and Tong teach the system of claim 1. Mercuri further teaches wherein the one of more processors are further configured to monitor a blockchain ledger for state changes (See at least ¶ [0022], “the system can monitor a state of the blockchain object and control interactions with the blockchain object”).

As to claim 5, Mercuri, Jentzsch and Tong teach the system of claim 1. Jentzsch further teaches wherein the one or more processors are further configured to amend parameters in the block query so that parameters in the reformatted blockchain query are consumable by the blockchain peer, and amend parameters in the response so that parameters in the reformatted response are consumable by the IoT device (See at least ¶ [0037], “the client may weigh nodes based on various parameters, and may use these weightings to bias the random selection of nodes listed with registry 150 for processing a transaction based on a score corresponding to the good behavior”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data access, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device  (See Jentzsch: ABSTRACT).

As to claim 6, Mercuri, Jentzsch and Tong teach the system of claim 1. Mercuri further teaches wherein the one or more processors are further configured to send notifications to the IoT device (See at least ¶ [0092], “The blockchain monitor 122 may identify the event in the event stack 104 as an event that may affect the blockchain object 108. The system 100 may generate a notification for display to the participant whose action may be impacted by the event”).

As to claim 7, Mercuri, Jentzsch and Tong teach the system of claim 1. Mercuri further teaches wherein the one or more processors are further configured to monitor a plurality of blockchain feeds from the blockchain peer (See at least ¶ [0022], “the system can monitor a state of the blockchain object and control interactions with the blockchain object”; and ¶ [0028], “the system may provide an interface for monitoring and managing the state of a blockchain object by monitoring the blockchain updates on the blockchain”).

As to claim 8, Mercuri, Jentzsch and Tong teach the system of claim 1. Mercuri further teaches wherein the one or more processors are further configured to provide a channel for each of a plurality of blockchain applications on the IoT device and each of a respective plurality of blockchain feeds from the blockchain peer (See at least ¶ [0023], “that executes within a secure, trusted container and communicated with using secure channels to provide additional functionality or information to one or more blockchain objects. The context schema may describe the constraints on interactions of a blockchain object. The blockchain object may be of two types, one with code capable of being executed on a node of a peer-to-peer network mining the blockchain”).

As to claim 9, Mercuri, Jentzsch and Tong teach the system of claim 1. Jentzsch further teaches wherein the one or more processors are further configured to determine if a message regime is correct for the blockchain query and to notify the IoT device if the message regime is not correct (See at least ¶ [0025], “in response to detecting that someone is requesting data, client 130 of IoT device 110 may be triggered to retrieve the node list for processing the blockchain interaction”; ¶ [0031], “in response to receiving RPC response 309, client 130 may determine (e.g., based on the proof or the blockheader) that the result received from node 140B is incorrect. A node acting as watchdog may instead transmit communication 310-2 to registry 150 to report the misbehavior”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data access, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device (See Jentzsch: ABSTRACT).

As to claim 10, Mercuri teaches a method of  facilitating transaction between an Internet of Things (IoT) device and a blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events from an IoT gateway to a blockchain using an event stack”; and ¶ [0110], “the blockchain identities of the participants, the blockchain identities of the participants who requested the transactions (e.g. offer for sale or counter offer and the like), the identity of blocks in the blockchain where the transactions were requested”) comprising: receiving a blockchain query from the IoT device (See at least ABSTRACT, “An Internet of Things (IoT) blockchain interface system facilitate receiving and deploying events from an IoT gateway to a blockchain using the event stack”), sending the blockchain query to the blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events from an IoT gateway to a blockchain using an event stack.” and ¶ [0092], “The system may receive a response from the participant using the user interface…The system 100 may use the blockchain service 188 to deploy the message to the blockchain 120”).
Although Mercuri teaches the substantial features of claim 1, Mercuri fails to expressly teach wherein receiving a response from the blockchain peer; and sending the response to the IoT device; reformatting the blockchain query so that it is in a first defined format for the blockchain peer; reformatting the response so that it is in a second defined format for the IoT device;
In analogous teaching, Jentzsch exemplifies this wherein Jentzsch further teaches wherein receiving a response from the blockchain peer (See at least ABSTRACT, “the client receives a response to the request”); and sending the response to the IoT device (See at least ABSTRACT, “The client transmits, in response to determining that the response is valid, a confirmation to the IoT device”)
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device (See Jentzsch: ABSTRACT).
Although Mercuri and Jentzsch teach the substantial features of claim 1, Mercuri and fails to expressly teach wherein reformatting the blockchain query so that it is in a first defined format for the blockchain peer; reformatting the response so that it is in a second defined format for the IoT device;
In analogous teaching, Tong exemplifies this wherein Tong teaches where reformatting the blockchain query so that it is in a first defined format for the blockchain peer (See at least ¶ [0010], “performing a query after decrypting data in the blockchain based on the private key”;  ¶ [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”), reformatting the response so that it is in a second defined format for the IoT device (See at least ¶ [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”. Here, Tong disclose first response after the data query device query the data based on the determined blockchain and private key, get the response, then decrypt the data, i.e., reformat the response. Thus, Tong teaches reformatting the response”).
Thus, given the teaching of Tong, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tong, method and system for data storage and data access, into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to update the blockchain by storing the updated blockchain in data storage device (See Tong: ABSTRACT).

As to claim 11, Mercuri, Jentzsch and Tong teach the method of claim 10. Tong further teaches wherein decrypting the blockchain query, encrypting the reformatted block query (See at least ¶ [0010], “performing a query after decrypting data in the blockchain based on the private key”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”), decrypting the response and encrypting the reformatted response (See at least ¶ [0011], “determine a blockchain that corresponds to the identifier and a private key that corresponds to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”).
Thus, given the teaching of Tong, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tong, method and system for data storage and data access, into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to update the blockchain by storing the updated blockchain in data storage device (See Tong: ABSTRACT).

As to claim 12, Mercuri, Jentzsch and Tong teach the method of claim 10. Jentzsch further teaches wherein scaling channel bandwidth based upon an amount of data in the blockchain query or response (See at least ¶ [0026], “which enables a secure connection to the blockchain to be established at the required times via client 130, even if the Internet connection only allows for limited bandwidth”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data See Jentzsch: ABSTRACT).

As to claim 13, Mercuri, Jentzsch and Tong teach the method of claim 10. Mercuri further teaches wherein further comprising monitoring a blockchain ledger for state changes (See at least ¶ [0022], “the system can monitor a state of the blockchain object and control interactions with the blockchain object”).

As to claim 14, Mercuri, Jentzsch and Tong teach the method of claim 10. Jentzsch further teaches wherein further comprising amending parameters in the block query so that parameters in the reformatted blockchain query are consumable by the blockchain peer, and amend parameters in the response so that parameters in the reformatted response are consumable by the IoT device (See at least ¶ [0037], “the client may weigh nodes based on various parameters, and may use these weightings to bias the random selection of nodes listed with registry 150 for processing a transaction based on a score corresponding to the good behavior”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, and Tong, method and system for data storage and data access, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device  (See Jentzsch: ABSTRACT).

As to claim 15, Mercuri, Jentzsch and Tong teach the method of claim 10. Mercuri further teaches wherein further comprising sending notifications to the IoT device (See at least ¶ [0092], “The blockchain monitor 122 may identify the event in the event stack 104 as an event that may affect the blockchain object 108. The system 100 may generate a notification for display to the participant whose action may be impacted by the event”).

As to claim 16, Mercuri, Jentzsch and Tong teach the method of claim 10. Mercuri further teaches wherein further comprising monitoring a plurality of blockchain feeds from the blockchain peer (See at least ¶ [0022], “the system can monitor a state of the blockchain object and control interactions with the blockchain object”; and ¶ [0028], “the system may provide an interface for monitoring and managing the state of a blockchain object by monitoring the blockchain updates on the blockchain”).

As to claim 17, Mercuri, Jentzsch and Tong teach the method of claim 10. Mercuri further teaches wherein further comprising providing a channel for each of a plurality of blockchain applications on the IoT device and each of a respective plurality of blockchain feeds from the blockchain peer (See at least ¶ [0023], “that executes within a secure, trusted container and communicated with using secure channels to provide additional functionality or information to one or more blockchain objects. The context schema may describe the constraints on interactions of a blockchain object. The blockchain object may be of two types, one with code capable of being executed on a node of a peer-to-peer network mining the blockchain”).

As to claim 18, Mercuri, Jentzsch and Tong teach the method of claim 10. Jentzsch further teaches wherein further comprising determining if a message regime is correct for the blockchain query and notifying the IoT device if the message regime is not correct (See at least ¶ [0025], “in response to detecting that someone is requesting data, client 130 of IoT device 110 may be triggered to retrieve the node list for processing the blockchain interaction”; ¶ [0031], “in response to receiving RPC response 309, client 130 may determine (e.g., based on the proof or the blockheader) that the result received from node 140B is incorrect. A node acting as watchdog may instead transmit communication 310-2 to registry 150 to report the misbehavior”).
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a See Jentzsch: ABSTRACT).

As to claim 19, Mercuri teaches a computer-readable storage medium comprising instructions for causing one or more programmable processors (See at least ¶ [0051], “may include machine-readable instructions that may be executed on the blockchain or in secure enclaves outside the blockchain”) to: receive a blockchain query from an Internet of Things (IoT) device (See at least ABSTRACT, “An Internet of Things (IoT) blockchain interface system facilitate receiving and deploying events from an IoT gateway to a blockchain using the event stack”), send the blockchain query to the blockchain peer (See at least ¶ [0022], “According to an embodiment of the present disclosure, an Internet of Things (IoT) blockchain interface system facilitates receiving, authenticating and deploying events from an IoT gateway to a blockchain using an event stack.” and ¶ [0092], “The system may receive a response from the participant using the user interface…The system 100 may use the blockchain service 188 to deploy the message to the blockchain 120”).
Although Mercuri teaches the substantial features of claim 1, Mercuri fails to expressly teach wherein receive a response from the blockchain peer; and send the response to the IoT device; reformat the blockchain query so that it is in a first defined format for the blockchain peer; reformat the response so that it is in a second defined format for the IoT device;
In analogous teaching, Jentzsch exemplifies this wherein Jentzsch further teaches wherein receive a response from the blockchain peer (See at least ABSTRACT, “the client receives a response to the request”); and send the response to the IoT device (See at least ABSTRACT, “The client transmits, in response to determining that the response is valid, a confirmation to the IoT device
Thus, given the teaching of Jentzsch, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, into Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to have the method and system to transmit, in response to determining that the response is valid, a confirmation to the IoT device (See Jentzsch: ABSTRACT).
Although Mercuri and Jentzsch teach the substantial features of claim 1, Mercuri and fails to expressly teach wherein reformat the blockchain query so that it is in a first defined format for the blockchain peer; reformat the response so that it is in a second defined format for the IoT device;
In analogous teaching, Tong exemplifies this wherein Tong teaches where reformat the blockchain query so that it is in a first defined format for the blockchain peer (See at least ¶ [0010], “performing a query after decrypting data in the blockchain based on the private key”;  ¶ [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”), reformat the response so that it is in a second defined format for the IoT device (See at least ¶ [0078], “the query device can query the data based on the determined blockchain and the private key that corresponding to the identifier based on an identifier carried in the data query instruction, decrypt data in the blockchain by using the private key, and perform a query”; and ¶ [0082], “when obtaining the data that corresponds to the identifier by using the blockchain network storage node, the data query device and the storage device can obtain only the encrypted data packet in the blockchain network storage node”. Here, Tong disclose first response after the data query device query the data based on the determined 
Thus, given the teaching of Tong, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Tong, method and system for data storage and data access, into Jentzsch, method and system for using a client that is unsynchronized with a blockchain network to validate blockchain transactions for IoT devices, and Mercuri, method and system of internet of things blockchain interface, for method and system to interact between the blockchain and IoT devices. One of the ordinary skill in the art would have been motivated because it would have been advantageous to update the blockchain by storing the updated blockchain in data storage device (See Tong: ABSTRACT).

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571)272-3345. The examiner can normally be reached on Monday-Thursday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan
/J.F./Examiner, Art Unit 2454     
01/30/2022


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454